Citation Nr: 0939398	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  98-07 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a respiratory condition 
(claimed as asthma and obstructive airway disease).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1996 rating decision of the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's claim for 
entitlement to service connection for a respiratory condition 
(claimed as asthma and obstructive airway disease).

The Board notes than in an August 2008 rating decision, the 
RO reopened and then confirmed and continued the denial of 
the Veteran's claim for entitlement to service connection for 
a respiratory condition (claimed as asthma and obstructive 
airway disease).  In a January 2009 rating decision, the RO 
denied the Veteran's claim for entitlement to service 
connection for a respiratory condition (claimed as asthma and 
obstructive airway disease) on the basis that the material 
submitted was not new and material.

However, in a July 2009 supplemental statement of the case 
(SSOC), which  confirmed and continued the denial of the 
Veteran's claim, the RO indicated that a review of the 
Veteran's record showed that the Veteran had a pending appeal 
on the service connection issue in 1999 that was never 
forwarded to the Board.  The Board concurs with this finding 
and has characterized the claim as indicated on the title 
page.

FINDING OF FACT

The Veteran's has a current respiratory disability that is 
causally related to service.  

CONCLUSION OF LAW

The criteria for service connection for a respiratory 
condition (claimed as asthma and obstructive airway disease) 
are met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to grant the claim, further assistance is unnecessary to aid 
the Veteran in substantiating his claim.  

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran's service treatment records show that the Veteran 
was seen for complaints of wheezing and coughing over several 
weeks in March 1966.  In March 1967 the Veteran again 
presented several times with complaints of coughing and a 
swollen throat.

A March 1995 treatment note from Suffolk Chest Physicians 
noted that the Veteran's medical history was significant for 
diagnosis of bronchial asthma since 1969.

In a July 1995 letter, Dr. Koenig indicated that the Veteran 
had been under his care since December 1982 for asthma.

The Veteran underwent a VA examination in March 1996.  The 
diagnosis was asthma and a history of fluid on the lungs and 
hospitalization therefore.

In a September 1996 letter, Dr. Saul Zimmerman stated that he 
first began treating the Veteran for bronchial asthma in 1968 
and continued treating him until the mid 1970's.  Dr. 
Zimmerman noted that the Veteran's past history included his 
army service when he developed numerous upper respiratory 
infections that could have been the cause of his present 
asthmatic condition.

In an October 2007 letter, Dr. Paul Lusman concluded that the 
Veteran had a diagnosis of asthma and that his symptoms 
historically began in the mid 1960's and worsened.  

In a January 2008 letter, Dr. Jay Babakoff, a pulmonary 
medicine specialist, reported that the Veteran had chronic 
cough with evidence of obstructive airways disease.  This 
seemed unremitting and per the Veteran's history it dated 
back to the mid 1960's.  Dr. Babakoff concluded that it was 
as least as likely as not that the Veteran's obstructive 
airways disease began while he was in the military service in 
the mid 1960's.

The Veteran underwent a VA examination in March 2008.  The 
diagnosis was bronchial asthma.  The examiner concluded that 
he could not find any objective asthma in service and there 
was no other objective medical evidence of bronchial asthma 
or any other respiratory conditions between service and 1992.

In an April 2008 letter, Dr. Zimmerman reported that he 
treated the Veteran for his asthma but did not have the 
records for the dates of his service.  Dr. Zimmerman did 
however remember the Veteran and his family and he clearly 
recalled relating his asthma condition to his Army service.

In a July 2008 letter, Dr. Hasmukh Patel indicated that the 
Veteran was a patient of his in the past but the treatment 
records were unavailable since they only hold medical records 
for 7 years.

In a September 2009 letter, Dr. Babakoff reported that he had 
reviewed the Veteran's service treatment records and noted 
the treatment in service for lung complaints.  Dr. Babakoff 
again concluded that the Veteran had respiratory difficulties 
while in service.

Analysis

The record indisputably documents a current respiratory 
disability as the Veteran has a diagnosis of bronchial 
asthma.

The Veteran's service treatment records are significant as 
they show treatment for coughing and respiratory complaints 
on multiple occasions.  Therefore, the element of an in-
service injury is satisfied.

The remaining question is whether the current respiratory 
disability is the result of an injury or disability while in 
service.  As noted, there are conflicting medical opinions on 
this question.

Multiple letters from private doctors have attributed the 
Veteran's current asthma disability to his military service.

However, the March 2008 VA examiner concluded that he could 
not find any objective asthma in service and there was no 
other objective medical evidence of bronchial asthma or any 
other respiratory conditions between service and 1992.  

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995). 

The Board notes that the March 2008 VA examiner did not 
provide an opinion as to the actual etiology of the 
respiratory disability.  In any event, the multiple private 
opinions which concluded that the Veteran's asthma was a 
result of his service, place the evidence in at least 
equipoise.  In particular, Dr. Babakoff, a pulmonary 
specialist, reviewed the Veteran's service treatment records 
and concluded that the Veteran's current respiratory 
condition was related to service.  Accordingly, with 
resolution of reasonable doubt in favor of the Veteran, the 
Board finds that service connection is warranted for a 
respiratory condition (claimed as asthma and obstructive 
airway disease) 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a respiratory condition 
(claimed as asthma and obstructive airway disease) is 
granted.

____________________________________________
K.J. Alibrando
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


